ORDER
PER CURIAM.
The trial court terminated the parental rights of K.I.T. (Mother) to her five children, T.L.T., K.M.T., K.R.T., C.I.T., and C.R.T. Mother appeals the trial court’s judgment and argues the trial court erred when it terminated her rights because (1) there was not clear, cogent, and convincing evidence that the statutory grounds for termination existed; and (2) there was insufficient evidence that the termination of Mother’s parental rights was in the best interests of the children. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).